 
                                                          JS-6
 
 
 
 
 
 
                        UNITED STATES DISTRICT COURT
 
                       CENTRAL DISTRICT OF CALIFORNIA
 

     ANDREW KWASI DONKOR,           ) Case No. CV 19-0008-GW (JPR)
                                  )
                     Petitioner,    )
                                  )          J U D G M E N T
                v.                  )
                                  )
     KENNETH C. BYRN et al.,        )
                                  )
                     Respondents.   )
                                  )

       Pursuant to the Order Summarily Dismissing Petition for Writ
 of Habeas Corpus for Lack of Subject-Matter Jurisdiction,
      IT IS HEREBY ADJUDGED that this action is dismissed without
 prejudice.



 DATED: January 9, 2019
                               GEORGE H. WU
                             U.S. DISTRICT JUDGE



